Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170015329A1 to Furukawa et al., which was cited by Applicant (hereinafter, Furukawa).
Regarding claim 1, Furukawa discloses:
A submergence data detection device comprising: a vehicle data acquisition unit configured to acquire vehicle data, which includes at least acceleration data indicating an actual value of an acceleration of a vehicle traveling on a road surface {Furukawa, paragraph [0010]: a road surface submergence estimation device includes an acceleration acquisition 
 estimation data for acquiring a drive power value indicating an estimated value of drive power generated from a drive source of the vehicle. {Furukawa, paragraph [0134]: the information providing device in each embodiment may acquire the real torque Tq using the torque sensor 36. However, the information providing device may acquire the real torque Tq using a different method. For example, the information providing device may acquire the real torque Tq based on the amount of air taken into the driving source (engine) of the vehicle 10 and “the amount of fuel injected into the intake air [estimation data for acquiring a drive power]; and
a traveling resistance value indicating an estimated value of traveling resistance applied to the vehicle, and indicates a traveling state of the vehicle {Furukawa, paragraph [0010]: The estimation processor is also configured to determine that the submergence determination condition is satisfied [traveling state] at least when a first condition that a first parameter [traveling resistance value] is larger than a first threshold is satisfied. The first parameter is a parameter that becomes larger as a difference between a first variable and a second variable becomes larger. The first variable is a variable that becomes larger as the actual 
a submergence data detection unit configured to detect submergence data indicating a state of submergence of the road surface, on which the vehicle travels, based on the vehicle data by a detection method including comparison of a threshold value set according to a calculated value of the acceleration of the vehicle calculated from the drive power value and the traveling resistance value with the actual value of the acceleration of the vehicle {Furukawa, paragraphs [0010], [0016]: when the vehicle starts traveling on a submerged road at time t2, the real acceleration Ar indicated by the curve Cr is decreased due to the water resistance as shown in FIG. 2 with the result that the first parameter, which is the difference (acceleration difference value) between the theoretical acceleration [calculated acceleration] and the real acceleration [actual acceleration], becomes larger. Therefore, this first parameter can be used to accurately estimate whether the road surface on which the vehicle is traveling is submerged. / paragraph [0054]: if the acceleration difference value Z exceeds the threshold, it can be determined that the vehicle 10 is likely to be traveling on the submerged road}, and
adjust the detection method according to whether or not the traveling state indicated by the vehicle data corresponds to a first state, in which reliability of the calculated value of the acceleration of the vehicle is degraded, such that detection accuracy of the submergence data in the first state is improved {Furukawa, paragraph [0020]: In the aspect described above, the estimation processor may be configured to determine that the submergence determination condition is satisfied when the first condition and a second condition that a second parameter is larger than a predetermined second threshold are satisfied [adjust the detection method 
Regarding claim 2, which depends from claim 1, Furukawa further discloses: wherein: the vehicle data acquisition unit is configured to acquire, as the vehicle data to be a criterion for determining whether or not the traveling state corresponds to the first state, determination data including at least one of a feature of the road surface, a change amount per predetermined time of the acceleration, an operation state of the drive source, a steering angle of the vehicle, air pressure of wheels of the vehicle, weather, and a weight of the vehicle; and the submergence data detection unit is configured to determine whether or not the traveling state corresponds to the first state based on the determination data {Furukawa, paragraphs [0010], [0008]: even when the amount of precipitation is small [weather], the surface of a depressed road [road surface], such as a road under an overhead crossing or a road 
Regarding claim 3, which depends from claim 2, Furukawa further discloses: wherein: the vehicle data acquisition unit is configured to acquire, as the determination data, at least data indicating the change amount per predetermined time of the acceleration; and the submergence data detection unit is configured to determine that the traveling state corresponds to the first state when the change amount is greater than a predetermined amount and adjust the detection method so as to suppress divergence between an actual value of the drive power and the drive power value according to a determination result {Furukawa, paragraph [0080]: the first estimation device (information providing device 21) includes an acceleration acquisition unit (vehicle speed sensor 35 and step 305) that acquires the actual acceleration (Ar(i)) of the vehicle (10) [data indicating the change amount per predetermined time of the acceleration] / paragraph [0021]: [the first state] / paragraph [0020]: [adjust the detection method]}.
Regarding claim 5, which depends from claim 1, Furukawa further discloses: wherein the submergence data detection unit is configured to adjust the detection method by correcting at least one value of the traveling resistance value and the drive power value when the traveling state corresponds to the first state {Furukawa, paragraph [0020]: The second 
Regarding claim 8, Furukawa discloses: a submergence data detection method comprising: acquiring vehicle data, which includes at least acceleration data indicating an actual value of an acceleration of a vehicle traveling on a road surface and estimation data for acquiring a drive power value indicating an estimated value of drive power generated from a drive source of the vehicle and a traveling resistance value indicating an estimated value of traveling resistance applied to the vehicle, and indicates a traveling state of the vehicle; and detecting submergence data indicating a state of submergence of the road surface, on which the vehicle travels, based on the vehicle data by a detection method including comparison of a threshold value set according to a calculated value of the acceleration of the vehicle calculated from the drive power value and the traveling resistance value with the actual value of the acceleration of the vehicle, and adjusting the detection method according to whether or not the traveling state indicated by the vehicle data corresponds to a first state, in which reliability of the calculated value of the acceleration of the vehicle is degraded, such that detection accuracy of the submergence data in the first state is improved {Furukawa, paragraphs [0010], [0080], [0134], [0016], [0054], [0020], [0021]}.
Regarding claim 9, Furukawa discloses: a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising: acquiring vehicle data, which includes at least acceleration data indicating an actual value of an acceleration of a vehicle traveling on a road surface and estimation data for acquiring a drive power value indicating an estimated value of drive power generated from a drive source of the vehicle and a traveling resistance value indicating an estimated value of traveling resistance applied to the vehicle, and indicates a traveling state of the vehicle; and detecting submergence data indicating a state of submergence of the road surface, on which the vehicle travels, based on the vehicle data by a detection method including comparison of a threshold value set according to a calculated value of the acceleration of the vehicle calculated from the drive power value and the traveling resistance value with the actual value of the acceleration of the vehicle, and adjusting the detection method according to whether or not the traveling state indicated by the vehicle data corresponds to a first state, in which reliability of the calculated value of the acceleration of the vehicle is degraded, such that detection accuracy of the submergence data in the first state is improved {Furukawa, paragraphs [0010], [0080], [0134], [0016], [0054], [0020], [0021]}.
Regarding claim 10, Furukawa discloses: a submergence data provision system comprising: a vehicle data acquisition unit configured to acquire vehicle data, which includes at least acceleration data indicating an actual value of an acceleration of a vehicle traveling on a road surface and estimation data for acquiring a drive power value indicating an estimated value of drive power generated from a drive source of the vehicle and a traveling resistance value indicating an estimated value of traveling resistance applied to the vehicle, and indicates a traveling state of the vehicle; a submergence data detection unit configured to detect submergence data indicating a state of submergence of the road surface, on which the vehicle travels, based on the vehicle data by a detection method including comparison of a threshold value set according to a calculated value of the acceleration of the vehicle calculated from the drive power value and the traveling resistance value with the actual value of the acceleration of the vehicle, and adjust the detection method according to whether or not the traveling state indicated by the vehicle data corresponds to a first state, in which reliability of the calculated value of the acceleration of the vehicle is degraded, such that detection accuracy of the submergence data in the first state is improved {Furukawa, paragraphs [0010], [0080], [0134], [0016], [0054], [0020], [0021]}.
Furukawa further teaches: a submergence data provision unit configured to provide the submergence data detected by the submergence data detection unit to the outside {Furukawa, abstract: The road surface submergence estimation device may also include a wireless communication device configured to either send submergence information to a central server, or receive additional submergence information from a central server.}.
Regarding claim 13, Furukawa discloses: a submergence data provision device comprising: a submergence data acquisition unit configured to acquire submergence data { Furukawa, abstract: the road surface submergence estimation device may also include a wireless communication device configured to either send submergence information to a central server [in order to send data, the data must be acquired first; therefore, the communication device is considered to be a submergence data acquisition unit]} detected by a submergence data detection unit configured to detect the submergence data indicating a state of submergence of a road surface, on which a vehicle travels, based on vehicle data, which includes at least acceleration data indicating an actual value of an acceleration of the vehicle traveling on the road surface and estimation data for acquiring a drive power value indicating an estimated value of drive power generated from a drive source of the vehicle and a traveling resistance value indicating an estimated value of traveling resistance applied to the vehicle, and indicates a traveling state of the vehicle, by a detection method including comparison of a threshold value set according to a calculated value of the acceleration of the vehicle calculated from the drive power value and the traveling resistance value with the actual value of the acceleration of the vehicle and adjust the detection method according to whether or not the traveling state indicated by the vehicle data corresponds to a first state, in which reliability of the calculated value of the acceleration of the vehicle is degraded, such that detection accuracy of the submergence data in the first state is improved; and a submergence data provision unit configured to provide the submergence data acquired by the submergence data acquisition unit to the outside {Furukawa, paragraphs [0010], [0080], [0134], [0016], [0054], [0020], [0021], abstract}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of US 20200376918 A1 to Romelhardt et al. (hereinafter, Romelhardt).
Regarding claim 4, which depends from claim 2, Furukawa further teaches the limitation except steering angle: wherein: the vehicle data acquisition unit is configured to acquire, as the determination data, at least data indicating the steering angle of the vehicle; and the submergence data detection unit is configured to determine that the traveling state corresponds to the first state when the steering angle of the vehicle is greater than a predetermined angle and adjust the detection method so as to suppress divergence between an actual value of the traveling resistance and the traveling resistance value according to a determination result {Furukawa, paragraph [0040], [0020], [0021]}.
Romelhardt remedies this and teaches in paragraph [0042]: the suspension system 10 can include an accelerometer 68 configured to measure acceleration of the motor vehicle. One example of the accelerometer 68 is an inertial measurement unit (IMU) configured to measure 
Romelhardt teaches that lateral acceleration is a component of vehicle acceleration and discloses steering angle sensor. Since longitudinal acceleration determination is a key variable in detecting submergence data, lateral acceleration decreases accuracy of submergence data detection. Steering angle is directly related to lateral acceleration.  Steering angle data is an indication of such inaccuracy. It is implied that if steering angle is greater than a predetermined angle, lateral acceleration lowers the accuracy of submergence data detection so that the traveling state becomes the first state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering sensor of Romelhardt with the described invention of Furukawa in order to utilize steering angle data as indication of accuracy of submergence data detection.
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa.
Regarding claim 6, which depends from claim 1, Furukawa further discloses: wherein the submergence data detection unit is configured to adjust the detection method by changing a setting method of the threshold value compared with the actual value of the acceleration of the vehicle when the traveling state corresponds to the first state {Furukawa, paragraph [0025]: As described above, according to one of the aspects described above, the second parameter can be used to reduce the possibility that the road surface is erroneously estimated to be submerged surface while the vehicle is traveling on a non-submerged, uphill road.}.

Regarding claim 7, which depends from claim 1, Furukawa further teaches: wherein the submergence data detection unit is configured to, when the submergence data is detected by the detection method including the comparison of a plurality of threshold values set according to a plurality of calculated values of the acceleration with a plurality of actual values of the acceleration, adjust the detection method by setting an influence on the detection of the submergence data of the traveling resistance value and the drive power value calculated when the traveling state corresponds to the first state to be smaller than an influence on the detection of the submergence data of the traveling resistance value and the drive power value calculated when the traveling state corresponds to a second state different from the first state {Furukawa, paragraph [0072]: The acceleration difference value Z(i) is larger than the predetermined threshold Zth1 (that is, Z(i)>Zth1). (B1) The acceleration change difference value D(i) is larger than the predetermined threshold Dth1 (that is, D(i)>Dth1) / paragraph [0097]: The acceleration difference index value Iz(i) is larger than the predetermined threshold Zth2 (that is, Iz(i)>Zth2). (B2) The acceleration change index value Id(i) is larger than the predetermined threshold Dth2 (that is, Id(i)>Dth2) / paragraph [0116]: if the submergence detection ratio Fr on the point Pa1 is smaller than a predetermined threshold Frth (that is, Fr<Frth) when the central processing unit 71 performs the submergence information collection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation processor of Furukawa so that the influence of submergence related variable smaller based on plural thresholds in order to improve accuracy of the estimation.  
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of US 20200372727 A1 to Sudhir et al. (hereinafter, Sudhir).
Regarding claim 11, which depends from claim 10, Furukawa further teaches: wherein: the vehicle data acquisition unit is configured to acquire the vehicle data along with position data indicating a position of the vehicle on the road surface corresponding to the vehicle data; the submergence data detection unit is configured to detect the submergence data while associating the submergence data with the position data {Furukawa, paragraph [0136]: the information providing device in each embodiment may acquire the current position Ps based on the signal from the GPS satellite 40}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS of Furukawa with the described invention of Furukawa in order to associate the function of submergence estimation device with the position at which the vehicle is operating.
Furukawa does not explicitly teach: the submergence data provision unit is configured to provide the submergence data classified for each region on the road surface according to the position data. Sudhir remedies this and teaches in paragraph [0046]: The map database 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the road segment feature of Sudhir with the described invention of Furukawa in order to handle the submergence data classified per road segment.
Regarding claim 12, which depends from claim 10, Furukawa in view of Sudhir teaches: wherein: the vehicle data acquisition unit is configured to acquire the vehicle data along with position data indicating a position of the vehicle on the road surface corresponding to the vehicle data; the submergence data detection unit is configured to detect the submergence data classified for each region on the road surface based on the vehicle data classified for each region on the road surface according to the position data; and the submergence data provision unit is configured to provide the submergence data classified for each region on the road surface {Furukawa, paragraph [0136] / Sudhir, paragraph [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road surface submergence estimation device of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210061288A1 discloses steering data used in acceleration determination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661